OPINION OF THE COURT — BY
CHIEF JUSTICE HAMPTON.
This is an appeal from a decree of the Honorable the superior court of chancery, for the Western District, rendered at its sittings on the second Monday in January, 1824. The complainant is a legatee of the late Colonel John Steel, of the city of Natchez, in this state. The only question presented for the consideration of the court, is one in regard to interest, accruing on a legacy. The decree of the Chancellor which it is sought by this appeal to reverse, is predicated on the rule of decision adopted in England, in regard to legacies charged on personal property, and orders in behalf of complainant, that he be paid by the said defendants of the estate of Testator committed to them for administration, interest on his legacy at *180the rate of four per cent, to be computed from and after the expiration of one year from testator’s death until the said legacy be paid. We see no reason to be dissatisfied with the English rule, especially under the circumstances of this case..
Let the decree of the Chancellor be affirmed.